Case: 19-11100   Date Filed: 09/09/2020   Page: 1 of 12



                                                                     [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11100
                       ________________________

                 D.C. Docket No. 8:17-cv-00472-WFJ-SPF



PERI DOMANTE,

                                                           Plaintiff-Appellant,


                                  versus


DISH NETWORKS, L.L.C.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 9, 2020)

Before BRANCH, LUCK, and ED CARNES, Circuit Judges.

PER CURIAM:
              Case: 19-11100    Date Filed: 09/09/2020    Page: 2 of 12



      Peri Domante appeals the district court’s grant of summary judgment in

favor of Dish Networks in Domante’s civil suit for breach of contract and

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681b.

This dispute arose after Dish requested and obtained Domante’s consumer report

from a consumer reporting agency after an identity thief fraudulently submitted

some of Domante’s personal information to Dish. Despite the fact that Dish

discovered the fraud after receiving the report and never opened an account in

Domante’s name, Domante alleges that Dish negligently and willfully violated the

FCRA simply by requesting and obtaining the consumer report in the first place.

Domante also alleges that Dish’s actions violated a settlement agreement that the

parties signed after a similar incident occurred several years ago involving the

same parties. In that agreement, Dish promised to flag Domante’s social security

number to prevent future fraudulent attempts to obtain Dish services in Domante’s

name. After the benefit of oral argument and careful review, we affirm the district

court, holding that Dish had a “legitimate business purpose” under the FCRA when

it obtained Domante’s consumer report and that Dish did not violate the settlement

agreement.

                                  I. Background

      In both 2011 and 2013, Domante was a victim of identity theft, as her

personal information was stolen and used fraudulently to open two accounts with


                                          2
                Case: 19-11100        Date Filed: 09/09/2020       Page: 3 of 12



Dish, a provider of television services. Domante was alerted to the fraud after the

accounts became delinquent, and she then sued Dish and Equifax Information

Services, LLC, alleging non-compliance with the FCRA. Domante and Dish

ultimately entered a settlement agreement in October 2016. Pursuant to the terms

of the settlement agreement, Domante agreed to dismiss her claims against Dish in

exchange for Dish’s promise “to flag [Domante’s] social security number in order

to preclude any persons from attempting to obtain new [Dish] services by utilizing

[Domante’s] social security number.” To comply with the settlement agreement,

Dish input Domante’s personal information—first name, last name, date of birth,

and full social security number—into one of its internal mechanisms meant to flag

and prevent unauthorized accounts from being opened.

       Individuals can apply for Dish services in a variety of ways, including online

and over the phone. An online applicant provides only the last four digits of his or

her social security number. To verify the online applicant’s identity and eligibility

for services, Dish’s system automatically sends the applicant’s information to a

consumer reporting agency.1 If the consumer reporting agency determines it has a



       1
         See 15 U.S.C. § 1681a(f) (defining “consumer reporting agency” as “any person which,
for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part
in the practice of assembling or evaluating consumer credit information or other information on
consumers for the purpose of furnishing consumer reports to third parties, and which uses any
means or facility of interstate commerce for the purpose of preparing or furnishing consumer
reports”).

                                                3
                Case: 19-11100       Date Filed: 09/09/2020      Page: 4 of 12



match to the submitted information, it provides a “consumer report” 2 to Dish

containing the applicant’s full social security number. Once Dish receives the full

social security number, it then cross-references that number using its internal

mechanisms to ensure the applicant is otherwise eligible to obtain services.

       On January 12, 2017, an unknown individual applied online for a Dish

account using the last four digits of Domante’s social security information,

Domante’s date of birth, and Domante’s first name. However, the online applicant

used a different last name, address, and telephone number. Dish’s automated

system submitted the applicant’s information to a consumer reporting agency (in

this case, Equifax) to verify the individual’s identity. Equifax matched this

information with Domante and returned to Dish her consumer report, which

included Domante’s full social security number. Dish then blocked the application

from going forward, and a Dish account in Domante’s name was not opened.

After learning that Domante’s credit report reflected that the credit inquiry had

occurred, Dish requested that Equifax delete the inquiry from Domante’s credit

record, and Equifax obliged.




       2
         Below and on appeal, Dish maintains that the social security number it obtained from the
consumer reporting agency was not a “consumer report” as defined by the FCRA. See 15 U.S.C.
§ 1681a(d). We need not address that issue because we find that, assuming arguendo that Dish
obtained a consumer report, it did so with a “permissible purpose.”
                                               4
                Case: 19-11100     Date Filed: 09/09/2020    Page: 5 of 12



      Domante filed the underlying complaint in February 2017. In Counts I and

II, respectively, she alleged that Dish negligently and willfully obtained the

January 2017 consumer report without a “permissible purpose” in violation of

§ 1681b of the FCRA. In Count III, Domante alleged that Dish materially

breached its contractual obligations under the settlement agreement by “requesting

and obtaining [her] credit report [from Equifax], despite explicitly agreeing to flag

[her] social security number so as to prevent any person from opening an account

with [Dish] using [her] social security number.” Domante sought actual, statutory,

and punitive damages, injunctive relief, and attorney’s fees.3

      During the pendency of the instant litigation, on January 23, 2018, yet

another online application was submitted to Dish by an unknown individual using

only the last four digits of Domante’s social security number and correct first

name. As before, Dish requested a consumer report from Equifax, received from

Equifax Domante’s full social security number, cross-checked the full social

security number in its internal mechanism, identified that the social security

number belonged to Domante, stopped the application before an account was

opened, and requested that Equifax remove the inquiry from Domante’s credit

report history—all by January 29, 2018. That very day, yet another fraudulent

attempt was made to open a Dish account online using Domante’s information.


      3
          The sole actual damages sought by Domante were non-economic, emotional damages.
                                             5
                Case: 19-11100        Date Filed: 09/09/2020        Page: 6 of 12



This time, however, pursuant to Dish’s policy, it did not request a consumer report

because the application was submitted within a 90-day window of a previously

denied application using the same information. Thus, Dish prevented both

fraudulent online attempts in January 2018 from ripening into a Dish account in

Domante’s name.

       Upon cross motions for summary judgment, 4 the district court ruled in favor

of Dish on all three counts. Regarding Domante’s claims for negligent and willful

non-compliance with the FCRA, the district court found that Dish had a “legitimate

business need” to verify the identity and determine the eligibility of the online

applicant when it obtained a consumer report from Equifax in January 2017.5 The

district court also found that Domante’s breach of contract claim failed because

Dish satisfied its contractual obligations by “flagging” Domante’s full social

security number and preventing an account from being opened in her name. 6

Domante timely appealed.


       4
         Dish moved for summary judgment on all three counts. Domante moved for summary
judgment on her FCRA claims and partial summary judgment as to liability on her breach of
contract claim.
       5
          The district court noted that the instances of fraud on January 23 and 29 of 2018 were not
included in Domante’s complaint, but that even if they were, those two instances are “insufficient
to alter the Court’s analysis” as to either the § 1681b or breach of contract claims. We agree.
       6
         The district court also stated that Domante was “potentially” precluded from relief under
the FCRA because she could not demonstrate that she had suffered damages. We need not address
the issue of damages because we agree that Dish did not violate the FCRA by making its January
2017 inquiry to the consumer reporting agency.


                                                 6
                 Case: 19-11100        Date Filed: 09/09/2020       Page: 7 of 12



                                   II. Standard of Review

      We review de novo a district court’s order on cross motions for summary

judgment. Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011).

Summary judgment is appropriate when there is “no genuine dispute as to any

material fact” and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). We view the evidence and draw all reasonable inferences in the

light most favorable to the non-moving party. Owen, 629 F.3d at 1270.

                                         III. Discussion

                                       A. FCRA Claims

      The district court did not err by ruling in favor of Dish on the FCRA claims.

The FCRA enumerates an exhaustive list of the “permissible purposes” for which a

person7 may use or obtain a consumer report. 15 U.S.C. § 1681b(a)(3); id.

§ 1681b(f)(1); see Pinson v. JP Morgan Chase Bank, Nat’l Ass’n, 942 F.3d 1200,

1213 (11th Cir. 2019). One of those permissible purposes is where a person “has a

legitimate business need for the information . . . in connection with a business

transaction that is initiated by the consumer.” 15 U.S.C. § 1681b(a)(3)(F)(i)

(emphasis added).

      We have never weighed in on what constitutes a “legitimate business need”

in connection to a business transaction for FCRA purposes. The Sixth Circuit,


      7
          In this case, the “person” obtaining the consumer report is Dish.
                                                 7
              Case: 19-11100     Date Filed: 09/09/2020    Page: 8 of 12



however, has addressed the meaning of “legitimate business need” in a situation

very similar to the one here—in fact, it involved the same defendant. See Bickley

v. Dish Network, LLC, 751 F.3d 724 (6th Cir. 2014). In Bickley, the plaintiff

argued in part that Dish violated § 1681b when Dish requested and used his credit

report after receiving an application for Dish services by phone, despite the fact

that Dish had prevented an identity theft in so doing. Id. at 726, 732. The Sixth

Circuit disagreed that Dish had violated the FCRA and affirmed the district court’s

grant of summary judgment to Dish on those claims. In so doing, the court held

that the term “legitimate business need” in § 1681b includes “verifying the identity

of a consumer and assessing his eligibility for a service.” Id. at 731; accord

Estiverne v. Sak’s Fifth Ave., 9 F.3d 1171, 1173 (5th Cir. 1993) (holding that a

retail store had a “legitimate business need” under the FCRA when it requested a

credit report to determine whether to accept or reject a consumer’s check).

      Similar to its winning argument in Bickley, here Dish contends that it

requested and obtained Domante’s consumer report from Equifax in an effort to

verify the identity and determine the eligibility of the potential consumer who

applied online for Dish services in January 2017 and, in so doing, prevented an

identity theft. The district court found that verification for eligibility indeed was

Dish’s purpose in requesting and obtaining the report. We see no genuine factual

dispute, as Dish clearly relied on Equifax for this purpose whenever an individual


                                           8
                Case: 19-11100        Date Filed: 09/09/2020        Page: 9 of 12



applied for Dish services online. And we agree with the Sixth Circuit that

requesting and obtaining a consumer report for verification and eligibility purposes

is a “legitimate business need” under the FCRA. See id. at 731; see also Estiverne,

9 F.3d at 1173. Thus, Dish had a permissible purpose in obtaining Domante’s

consumer report and did not run afoul of § 1681b by doing so.

       Arguing to the contrary, Domante contends that Dish did not have a

legitimate business need because Dish either knew or should have known that

Domante had not initiated the business transaction because of their prior settlement

agreement. We find this argument unpersuasive. Like the plaintiff in Bickley,

Domante “blithely ignores that a consumer did initiate the transaction.” Bickley,

751 F.3d at 732. 8 When the unknown applicant applied for Dish services online in

January 2017, Dish had only the last four digits of the provided social security

number, not the full number. Dish depended in part on Equifax’s consumer-report

services to verify the identity of the applicant so that it could obtain the full social

security number and cross-check that information via its internal mechanisms.

And, contrary to Domante’s assertions, the fact that Equifax had the mechanisms in

place to verify that the scant information provided by the January 2017 applicant



       8
         Domante asserts that Bickley is distinguishable because there, unlike here, Dish had no
prior dealings with the plaintiff. But even assuming that such prior dealings are relevant generally,
they do not matter in this case because Domante cannot show that Dish affirmatively knew the
fraudulent application contained her personal information at the time it requested the consumer
report.
                                                 9
              Case: 19-11100      Date Filed: 09/09/2020   Page: 10 of 12



actually belonged to Domante does not necessarily lead to the conclusion that Dish

suspected (or was able to verify) the same.

      Although Domante suggests that Dish should have done more to verify her

identity before requesting a consumer report, the FCRA does not explicitly require

a user of consumer reports to confirm beyond doubt the identity of potential

consumers before requesting a report. We are not at liberty to add statutory

language where it does not exist. See Bostock v. Clayton Cty., Ga., 140 S. Ct.

1731, 1823 (2020) (Kavanaugh, J., dissenting) (“[W]e are judges, not Members of

Congress. . . . Under the Constitution’s separation of powers, our role as judges is

to interpret and follow the law as written, regardless of whether we like the

result. . . . Our role is not to make or amend the law.”); Harris v. Garner, 216 F.3d

970, 976 (11th Cir. 2000) (“[T]he role of the judicial branch is to apply statutory

language, not to rewrite it.”).

      Domante also argues that the settlement agreement itself established that

Dish did not have a legitimate business need to access her credit report.

Specifically, Domante argues that because the agreement precluded any Dish

account from being opened in her name, even by Domante herself, there was no

legitimate business need to obtain her credit report. Domante’s argument about

contracting around the FCRA fails, however. As discussed above, at the time Dish

requested a consumer report for the fraudulent online application, Dish did not yet


                                           10
             Case: 19-11100     Date Filed: 09/09/2020    Page: 11 of 12



have enough information to connect the online application to Domante. Rather, all

the online application provided to Dish was a partial identity—a first name, birth

date, and last four digits of a social security number. True, this limited information

matched Domante. But the settlement agreement does not expressly prohibit Dish

from entertaining an application from a potential consumer who happens to share a

few personal identifiers with Domante.

      We therefore affirm the district court’s holding that Dish did not violate

§ 1681b because Dish had a legitimate business need, and thus a permissible

purpose, for obtaining the consumer report in January 2017.

                              B. Breach of Contract

      Domante next contends that Dish breached the settlement agreement. In

relevant part, the settlement agreement provided that

      [Dish] agrees to flag [Domante’s] social security number in order to
      preclude any persons from attempting to obtain new [Dish] services by
      utilizing [Domante’s] social security number.

Based on this language, Domante argues that Dish agreed to preclude any external

credit inquiry involving her information following the attempted fraudulent

transaction. Thus, she maintains that Dish violated the settlement agreement when

it made the January 2017 credit inquiry.

      Under Florida law, a plaintiff asserting a breach of contract claim must

demonstrate “(1) the existence of a contract, (2) a breach of the contract, and


                                           11
               Case: 19-11100        Date Filed: 09/09/2020        Page: 12 of 12



(3) damages resulting from the breach.” Rollins, Inc. v. Butland, 951 So. 2d 860,

876 (Fla. 2d Dist. Ct. App. 2006). The district court found that Domante’s claim

failed to establish the breach element.9 We agree.

       The only affirmative action Dish agreed to take in the settlement agreement

was “to flag” Domante’s “social security number.” As an initial matter, Dish

satisfied that contract term when, after entering into the settlement agreement, it

input Domante’s personal information—first name, last name, date of birth, and

full social security number—into one of its internal mechanisms as a “flag.” And

Dish again satisfied the terms of the agreement when, after obtaining Domante’s

full social security number from Equifax following the January 2017 online

application, it plugged the number into its internal system, triggered the “flag,” and

stopped the fraudulent application without opening an account. Thus, Dish did not

breach the settlement agreement, and Domante’s arguments to the contrary fail.

                                        IV. Conclusion

       For the foregoing reasons, summary judgment in favor of Dish was

appropriate.

       AFFIRMED.




       9
         As to the claim for breach of the settlement agreement, the district court expressly
declined to reach the issue of damages. We too find it unnecessary to reach that issue.


                                                12